


Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT AMENDMENT
 
THIS EMPLOYMENT AGREEMENT AMENDMENT (“AMENDMENT”), is made and entered into by
and between Sharps Compliance Corp., having its principle office at 9220 Kirby
Drive, Suite 500, Houston, TX 77054 (hereinafter referred to as the “Company”),
and David P. Tusa (hereinafter referred to as the “Executive”).
 
WITNESSETH
 
For and in consideration of the mutual promises and covenants herein contained,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Company and Executive agree to amend the
Executive’s original executed employment agreement, dated July 14, 2003 and
amended on, (i) October 1, 2004 (effective June 21, 2004), (ii) August 19, 2005,
(iii) June 14, 2010 and (iv) December 2, 2011 (effective November 17, 2011),
herein defined as the “Agreement”, as follows:
 
The Base Salary referred to in Article 1.3.1 (as amended) of $10,576.93 per pay
period (twenty-six pay periods per year) is hereby changed to $11,538.46.
 
IN WITNESSETH WHEREOF, the parties have executed this Agreement the day and year
first written below with the amended provisions noted above being effective
March 1, 2012.
 


 
EXECUTIVE:
 
____________________
Executive
 
Date:           March 6, 2012
 


 
COMPANY:
 
By:           ____________________
Name:           Diana P. Diaz
 
Title:           Vice President and Chief Financial Officer
 
Date:           March 6, 2012
 

